Valentine, J.:
I concur in reversing the order of the district court setting aside the sheriff’s sale; and I do this for the following among other reasons: All the proceedings connected with the sale or upon which the sale was founded, seem to be correct and regular. There was no legal evidence introduced before the district court that even tended to show that such proceedings were not correct and regular; and there was no evidence, legal or illegal, introduced in the district court, sufficient to overturn such sale or to authorize the district court to set it aside. The district court erred in admitting the oral statements, not under oath, of Fred. N. Miller, over the objections and exceptions of the purchaser; but still, such statements, if they had been made under oath, were not sufficient to authorize the district court to set aside the sale. The sale was set aside in all probability upon the ground that the sheriff did not make a sufficient search for goods and chattels or personal property belonging to the judgment debtor before levying upon the real estate of such judgment debtor. Now it was not shown that no such sufficient search was made. Besides, there was no claim or pretense made in the district court that the judgment debtor had any goods, or chattels, or personal property exempt from execution upon which the sheriff might or could have levied. For these reasons, I think the district court erred in setting aside the sheriff’s sale.